DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered. 

Election/Restrictions
Newly amended claims 16 and 21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: All previous claims were drawn to the embodiments of Species A wherein the method includes analyzing the peak height or area of the current signal and calibrating the measured peak height/area to calculate the glucose concentration, as shown in Figs. 3A-5, 7, and 8B-11. Newly amended claims 16 and 21 are directed to Species B, which was not presented in the originally filed claims, wherein the method comprises measuring the potential drift of the working electrode, corresponding to Figs. 6A-6H, wherein the drift rate is calculated from the slope of the potential drift and correlated 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-20 (previously withdrawn) and newly amended claims 16 and 21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Claims 1-15 are examined herein. 

Status of the Rejection
New grounds of rejection under 35 U.S.C. § 112(a) are necessitated by the amendments. 
All 35 U.S.C. § 103 rejections for claims 1-15 from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitations “providing the working electrode with a homogeneous mixture of an analyte-specific enzyme and a redox mediator”. Applicant points to Para. 00116 of the instant specification as allegedly providing support for the amended limitation. However, a review of the instant specification, specifically Para. 00116, does not provide adequate support for a homogeneous mixture of an analyte specific enzyme and a redox mediator. Para. 00116 teaches cross-linking the analyte-specific enzyme to the electron transfer agent wherein the cross-linking immobilizes the transfer agent and the enzyme on the sensing layer. Although the disclosure does provide support for cross-linked redox mediator/enzyme being immobilized on the sensing layer, the disclosure does not provide support for the mixture being a “homogeneous mixture” of the enzyme/mediator, which is known by one having ordinary skill in the art to be defined as being a uniform composition throughout the mixture/layer. The instant specification does not suggest a homogeneous mixture of any material. Claims 2-15 are further rejected by virtue of their dependence upon claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-6, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulys et al. (JJ Kulys, NK Cenas, GJS Svirmickas, VP Svirmickiene, Chronoamperometric stripping analysis following biocatalytic preconcentration, Analytical Chimica Acta 138 (1982) 19-26) in view of Lui et al. (US 2012/0132525 A1). Evidentiary support provided for claim 10 by Cenas et al. (NK Cenas, JJ Kulys, Biocatalytic oxidation of glucose on the conductive charge transfer complexes, Bioelectrochemistry and Bioenergetics 8 (1981) 103-113). 
Regarding claim 1, Kulys discloses a method for sensing an analyte utilizing a sensor, the sensor including a working electrode (method of sensing glucose using a chronoamperometric sensor including a glassy carbon working electrode [abstract; Pg. 20, Preparation of electrodes; Pg. 22, Results]), the method comprising:
providing the working electrode with a homogeneous mixture of an analyte-specific enzyme and a redox mediator (the glassy carbon working electrode was coated with PHQ/PVPQ redox polymers and glucose oxidase, the entire electrode was coated with each component and thus absent any clear and convincing evidence and/or arguments to the contrary the mixture of components would be homogeneous throughout the electrode [abstract; Pg. 20, Preparation of electrodes; Pg. 22, Results]);
providing the working electrode to the analyte (a known amount of the substrate was introduced, wherein the substrate is glucose [Pg. 21, Procedure; Pg. 22, Results]);
accumulating charge on the redox mediator by allowing the analyte to react with the analyte-specific enzyme for a set period of time (a stationary current value was established, and the working electrode was disconnected for a definite period of time (preconcentration time) [Pg. 21, Procedure; Pg. 22, Results; Note: the charge is generated by the reaction of the enzyme with the substrate and the charge accumulates on the redox polymer/mediator as detailed on Pg. 25, Para. 2]);
connecting the working electrode to a circuit after the set period of time (after which the electrode was reconnected (after the working electrode was disconnected for the definite period of time the electrode was reconnected [Pg. 21, Procedure; Pg. 22, Results]); and
measuring a signal from the accumulated charge (the rise of the anodic current and its drop to the previous stationary value due to the preconcentration was recorded as indicative of the biocatalysis accumulation of charge on the electrode [Pg. 21, Procedure; Pg. 22, Results; Pg. 24, Discussion]). 
Kulys teaches wherein the redox polymer/mediator is PHQ/PVPQ and is silent on the use of other redox mediators. Kulys therefore fails to explicitly teach wherein “the redox mediator comprises a redox species selected from osmium, ruthenium, iron, cobalt, and compounds or complexes thereof, coupled with a polymer selected from 
Liu teaches redox polymers for use in electrochemical biosensors [title; abstract] wherein redox polymers that include a polymeric backbone, a cross-linker, and a transition metal complex, such as an osmium-decorated poly(vinylpyridine)-based polymer, can be coupled to an enzyme, such as glucose oxidase, and such polymer is an effective mediator for facilitating electron transport from the enzyme to the electrode surface [Paras. 0032, 0170-0171; Fig. 3]. Liu further teaches wherein enzyme-immobilized mediators such as the osmium-decorated poly(vinylpyridine)-based polymer allows for electron transport between the enzyme active site and an electrode surface by shortening the electron tunneling step, wherein the enzyme is able to transfer redox equivalents from the enzyme’s active site through the mediator to the electrode [Para. 0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute redox polymers disclosed by Kulys that act as a mediator between the electrode surface and the glucose oxidase enzyme with the osmium-decorated poly(vinylpyridine)-based polymer disclosed by Liu [Fig. 3] because Liu teaches that such polymer complex is an effective mediator for facilitating electron transport from the enzyme to the electrode surface by shortening the electron tunneling step [Paras. 0013, 0032, 0170-01712] and the simple substitution of one known element for another (i.e., substituting one redox polymer/mediator for another) is likely to be obvious when predictable results are achieved (i.e., mediating the electron transport between the enzyme and the electrode surface) [MPEP § 2143(B)]. 
Further regarding the limitation above wherein the charge is accumulated “on the redox mediator”, the Office holds the position that such limitation is a functional limitation that fails to further limit the claimed invention. Apparatus claims cover what a device is, not what a device does
Regarding claim 2, Kulys further discloses wherein the method further comprises connecting the working electrode to the circuit prior to providing the working electrode to the analyte, and disconnecting the working electrode from the circuit after providing the working electrode to the analyte (Kulys discloses the limitations of claim 2 in two separate ways. First, the working electrode was kept at a selected potential until a minimal residual current was established before the known amount of substrate was introduced. The electrode is inherently “disconnected” before the analysis starts, and is then “connected” for the minimal residual current to develop, and each of these steps occur before the known amount of substrate is added. Secondly, Kulys teaches wherein every test was preceded by a blank experiment in the absence of substrate and thus the experiment would be performed including the disconnection/connection before the analyte was added for in order to perform the blank experiment [Pg. 21, Procedure]). 
Regarding claim 3, Kulys further discloses wherein after providing the working electrode to the analyte, the method further comprises connecting the working electrode to the circuit, measuring an amperometric current, and then disconnecting the working electrode from the circuit to begin accumulating the charge (a known amount of substrate was introduced, the rise of the anodic current was recorded until a stationary value was established (i.e., WE is “connected” and the current is measured at this step), then the working electrode was disconnected for a definite period of time (preconcentration time) [Pg. 21, Procedure]). Furthermore, The Office holds the position that the order in which the working electrode is connected to the circuit, with regards to the electrode being provided to the analyte, is an obvious and predictable modification. One skilled in the art would recognize that the connected electrode will reach a steady 
Regarding claim 4, Kulys further discloses wherein the sensor is an enzymatic electrochemical biosensor (the device includes a working electrode with an enzyme (i.e., glucose oxidase) disposed on the working electrode that detects a biological compound (i.e., glucose) and therefore is an enzymatic electrochemical biosensor [abstract]). 
Regarding claim 5, Kulys, as modified by Liu above, further discloses wherein the redox mediator is an immobilized redox polymer (the redox polymer includes a polymeric backbone, a cross-linker, and a transition metal complex, such as an osmium-decorated poly(vinylpyridine)-based polymer that is coupled to the enzyme, such as glucose oxidase, and such polymer is an effective mediator for facilitating electron transport from the enzyme to the electrode surface [Paras. 0032, 0170-0171; Fig. 3]).
Regarding claims 6 and 8, Kulys further discloses wherein the analyte is selected from the group consisting of…glucose, lactate, of instant claim 6, and wherein claim 8 (the electrode can include the glucose oxidase enzyme for detection of glucose or cytochrome b2 for the determination of lactate [abstract; Pgs. 20-21, Preparation of the electrodes; Pg. 23, Para. 3]).
Regarding claim 9, Kulys further discloses wherein the analyte is at a concentration equal to or greater than 4.7 nanomolar (the glucose concentration is, for example, ~0.03-80 micromolar [see Figs. 1-2; Pg. 22, Results]). 
Regarding claim 10, Kulys further discloses wherein the measuring of the signal from the accumulated charge comprises measuring a peak height of the signal and/or measuring a peak area of the signal (the rise of the anodic current and its drop to the previous stationary value were recorded [Pg. 21, Procedure; Note: the Office takes the position that the recording of the “rise and fall” of the current necessarily meets the limitation of measuring the peak height. Furthermore, the Office takes the position that the current values plotted by Kulys is actually the peak height current values. Support for this position can be found in Cenas et al. (coauthored by Kulys) which states on Pg. 105 that after the electrode was reconnected, the current peak was recorded, which is also identified in Fig. 2 for example. Furthermore, Kulys also teaches the determination of the accumulated charge on Pg. 25, Para 2. The office takes the position that the accumulated charge is determined by measuring/integrating the peak area of the current signal. One skilled in the art would recognize that the integrated current/time plot would yield charge (Coulombs) and Kulys teaches the determination of the accumulated charge in mC/cm2. This position is also supported by Cenas which teaches on Pg. 105 that “the amount of accumulated charge was determined by integrating the curve of the 
Regarding claim 11, Kulys discloses further comprising calibrating the measured peak height to provide a concentration of the analyte (a calibration graph is determined for the concentration determination [Figs. 1 and 5]). 
Regarding claim 14, Kulys discloses wherein the working electrode comprises a sensing element comprising the analyte-specific enzyme and the redox mediator (the glassy carbon working electrode is modified with the sensing element that includes the redox polymer and the glucose oxidase [Pgs. 20-21, Preparation of the electrodes; Pg. 22, Results]).


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kulys in view of Lui, as applied to claim 1 above, and further in view of Feldman et al. (US 2014/0054171 A1). 
Regarding claim 7, modified Kulys discloses the limitations of claim 1 as discussed previously. 
Kulys fails to expressly teach “wherein the analyte specific enzyme is selected from the group consisting of a nicotinamide adenine dinucleotide (NAD)-dependent dehydrogenase, a flavin adenine dinucleotide (FAD)-dependent oxidase, and a flavin mononucleotide (FMN)-dependent oxidase”, of instant claim 7. 
Feldman discloses a biosensor that is suitable to be used as an amperometric biosensor for the detection of an analyte such as glucose [abstract; Paras. 0138, 0141] wherein glucose oxidase or NAD dependent glucose dehydrogenase may be used when the analyte of interest is glucose [Paras. 0083, 0131]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute glucose oxidase enzyme of Kulys that is used for the detection of glucose with NAD dependent glucose dehydrogenase because Feldman teaches that the NAD dependent glucose dehydrogenase is a suitable enzyme for glucose detection [Paras. 0083, 0131] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., substituting one glucose-specific enzyme for another) is likely to be obvious when predictable results are achieved (i.e., enzymatic reaction with glucose for the detection of glucose concentration) [MPEP § 2143(B)]. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kulys in view of Lui, as applied to claim 10 above, or alternatively over Kulys and Lui further in view of Mizutani et al.. 
Regarding claim 12, modified Kulys discloses the limitations of claim 10 as discussed previously. 
Kulys fails to teach wherein the method further comprises “calibrating the measured peak area to provide a concentration of the analyte”. 
Kulys does teach calibrating the peak height to determine a calibration graph for the determination of the concentration of the analyte along the linear region of the calibration curve [Pg. 22, Results; Figs. 1 and 5] and further teaches the determination of the accumulated charge in mC/cm2 (one skilled in the art would understand that the determination of the “peak area” is equivalent to determining the amount of charge in Coulombs). One skilled in the art would understand that the integrated area under the current curve yields Coulombs, which are the total accumulated charge due to the redox reactions (and thus electrons transferred) by the analyte of interest [see the rejection of claims 10 and 16 and evidentiary support provided by Cenas]. Thus, one skilled in the art would appreciate that a peak height vs. concentration and a total charge vs. concentration are both suitable means for creating a calibration curve for the determination of an unknown concentration of analyte in a sample. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peak height based calibration curve taught by Kulys to instead use the integrated area under the current (i.e., Coulombs) because Kulys expressly teaches the calculation of the total accumulated charge (in mC/cm2) and one skilled in the art would recognize that Coulombs are representative of the total amount of electrons transferred due to the analyte redox reactions and thus can be easily 
Assuming, arguendo, it is not obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a peak area vs. concentration calibration curve in light of Kulys alone, it would have been obvious in view of the teachings of Mizutani as outlined below. 
Mizutani teaches an amperometric biosensor that measures the total accumulated charge on the working electrode [title, Pg. 1148, Para. 1]. Mizutani teaches wherein a calibration curve can be made by plotting the accumulated charge (in Coulombs) vs the concentration of the analyte [Fig. 2] and that the calibration graph is particularly advantageous for detecting trace amounts of analyte [Pg. 1149, Left Col., Para. 1]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calibration curve of Kulys to instead use the total accumulated charge (as expressly measured by Kulys) vs. concentration because Mizutani teaches that the total charge (in Coulombs) can be used to make a calibration curve for representing the total charge yielded from the analyte redox and that the calibration curve is particularly advantageous for detecting trace amounts of analyte [Pg. 1149, Left Col., Para. 1]. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kulys in view of Lui, as applied to claim 1 above, and further in view of Deng (US 2009/0194432 A1). 
Regarding claim 13, modified Kulys discloses the limitations of claim 1 as discussed previously. 
Kulys is silent on the sampling rate of the measured signal and/or the filtering signal frequency and thus fails to expressly teach “wherein the measuring of the signal from the accumulated charge comprises recording the signal at a sampling rate of 0.1 to 0.5 hertz (Hz) and/or filtering the signal at a frequency of 0.032 to 3.2 hertz (Hz)”, of instant claim 13. 
Deng teaches an amperometric biosensor for measuring an analyte such as glucose concentration [title; abstract; Para. 0054] wherein the current is measured vs. the concentration of the analyte/glucose or vs. time [Figs. 4-5] wherein the sampling rate of the current can be 0.1 Hz [Para. 0058]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sampling frequency of Kulys to have utilized a current sampling frequency of 0.1 Hz because Deng teaches that such frequency is suitable for measuring the current response in an amperometric biosensor for measuring the glucose concentration [Paras. 0054, 0058]. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05(I)]. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kulys in view of Lui, as applied to claim 14 above, and further in view of Joshi et al. (PP Joshi, SA Merchant, Y Wang, DW Schmidtke, Amperometric biosensors based on redox polymer-carbon nanotube-enzyme composites, Anal. Chem. 77 (2005) 3183-3188). 
Regarding claim 15, modified Kulys discloses the limitations of claim 14 as discussed previously. 
Kulys is silent on the use of carbon nanotubes and thus fails to disclose “wherein the sensing element further comprises carbon nanotubes”, of instant claim 15. 
Joshi teaches an amperometric biosensor based off a redox polymer-enzyme composite films [title; abstract] wherein the electrode is formed of glassy carbon with a ‘sensing element’ comprising a redox polymer and a glucose oxidase enzyme wherein the element further comprises single walled carbon nanotubes disposed on the glassy carbon electrode [Pg. 3184; Glucose Oxidase Sensors]. Joshi further teaches that incorporation of SWNTs, modified with glucose oxidase, into the redox polymer films resulted in a 2-10 fold increase in the oxidation and reduction peak currents while the glucose electrooxidation current was increased 3-fold [abstract]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redox polymer-enzyme sensing element of Kulys to include single walled carbon nanotubes because Joshi teaches that the inclusion of the SWNTs into a redox polymer-enzyme film resulted in a 2-10 fold increase in peak currents while the glucose electrooxidation current (current output) was increase 3-fold [abstract; conclusions]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art (i.e., the use of SWNTs in . 

Response to Arguments
Applicant’s arguments, see Remarks Pgs. 8-9, filed 11/11/2020, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pgs. 8-9 that “Kulys does not appear to provide for the insight of the recited homogeneous mixture of an analyte-specific enzyme and a redox mediator. Rather, Kulys appears to utilize a layering approach, where the glucose oxidase solution is simply applied to the electrodes, which are then "covered with a dialysis membrane held in place with a rubber ring." Kulys, p. 21, second full paragraph. Accordingly, claim 1 should at least now be allowable over Kulys. Furthermore, the propositions for which Feldman, Mizutani, Deng, and Joshi are cited do not appear to remedy the deficiencies of Kulys in teaching or disclosing the method as presently recited in amended claim 1. Accordingly, claim 1 and all claims dependent therefrom, including claims 2-8 and 10-15, should be allowable over the cited references”.
Examiner’s Response #1
Examiner respectfully disagrees. It is first noted that the amended “homogeneous mixture” limitation is new matter that is note supported by the originally filed disclosure. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of record is based upon the combined teachings of Kulys and Liu. Liu teaches redox polymers that include a polymeric backbone, a cross-linker, and a transition metal complex, such as an osmium-decorated poly(vinylpyridine)-based polymer, can be coupled to an enzyme, such as glucose oxidase, and such polymer is an effective mediator for facilitating electron transport from the enzyme to the electrode surface [Paras. 0032, 0170-0171; Fig. 3]. Kulys in view of Liu would further teach a “homogeneous mixture” of the analyte-specific enzyme and the redox mediator as Liu teaches wherein redox polymer is coupled to the enzyme and thus the concentration would be homogeneous throughout the electrode. Since no arguments have been provided regarding the rejection of dependent claims 2-15 or the validity of the teaching references, these rejections are also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davies (US 2005/0183965 A1), Furrow et al. (US 6,764,581 Lewis et al. (US 6,773,671 B1) and Surridge et al. (US 2005/0023152 A1) disclose counter/reference electrodes that comprise the same reagent as the working electrode but without an enzyme present. Heller et al. (US 6,251,260 B1) disclose the correlation of voltage with glucose concentration. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JOSHUA L ALLEN/Examiner, Art Unit 1795